Case 1:19-cv-00003-DML-JPH Document 64 Filed 07/13/20 Page 1 of 1 PageID #: 4276




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BRANDI WETHERALD,                            )
 Individually and as Parent                   )
 and Next Friend                              )
 of C.W., A Minor,                            )
                                              )
                        Plaintiff,            )
                                              )
                 v.                           ) Case No. 1:19-cv-00003-JPH-DML
                                              )
 CARMEL CLAY SCHOOL                           )
 CORPORATION and THE                          )
 CARMEL CLAY BOARD                            )
 OF SCHOOL TRUSTEES,                          )
                                              )
                        Defendants.           )

         ORDER GRANTING DEFENDANTS’ MOTION FOR EXTENSION OF TIME
             TO RESPOND TO PLAINTIFF’S ATTORNEY FEE PETITION

          Before the Court is Defendants’ Motion for Extension of Time to Respond to Plaintiff’s

 Attorney Fee Petition, and this Court being duly advised in the premises hereby GRANTS the

 same.

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendants

 shall have up to and including August 26, 2020, to respond to Plaintiff’s Attorney Fee Petition.


          SO ORDERED.

         Date: 7/13/2020                     ____________________________________
                                                Debra McVicker Lynch
                                                United States Magistrate Judge
                                                Southern District of Indiana



 Served electronically on all ECF-registered counsel of record.
